Case: 4:18-cr-00975-CDP Doc. #: 117 Filed: 10/25/19 Page: 1 of 2 PageID #: 409



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
                         Plaintiff,                    )
                                                       )
          v.                                           ) No. 4:18CR00975CDP
                                                       )
  RANDY HAYS,                                          )
                                                       )
                         Defendant.                    )


                   DEFENDANT’S MOTION TO TRAVEL OUTSIDE
                      THE EASTERN DISTRICT OF MISSOURI

          COMES NOW Defendant Randy Hays, by and through his attorney Gregory N.

  Smith, and in support of said motion states as follows:

          1.      That Defendant’s grandmother passed away on October 24, 2019 after a

  long illness.

          2.      That the funeral for Defendant’s grandmother is scheduled for Sunday

  October 27th in Corning, Arkansas. The information for the funeral home is as follows:

          Ermert Funeral Home
          1000 W. Elm Street
          Corning, AR 72422
          (870) 857-3596


          3.      That the Defendant is requesting to travel to Corning, AR to attend his

  grandmother’s funeral. Defendant will drive his vehicle and plans to leave his residence

  at 8:00 a.m. on October 27th. Defendant will return to his residence at 8:00 p.m. that

  same day.
Case: 4:18-cr-00975-CDP Doc. #: 117 Filed: 10/25/19 Page: 2 of 2 PageID #: 410




         4.       That counsel for the Defendant has spoken with AUSA Carrie Costantin

  and she has no objection to this request.

         5.      That Defendant will abide by any and all rules and restrictions placed on

  him by the U.S. Pretrial Services Office.


                                                     Respectfully submitted,

                                                     /s/ Gregory N. Smith_____________
                                                     GREGORY N. SMITH #58482MO
                                                     Grant, Miller & Smith, LLC
                                                     7733 Forsyth Blvd., #1850
                                                     St. Louis, MO 63105
                                                     (314) 721-6677 (314) 721-1710 FAX



                               CERTIFICATE OF SERVICE

          I hereby certify that on October 25, 2019, I filed the foregoing in the above
  mentioned action with the Clerk of Court using the CM/ECF system which will send
  notification of such filing to the following: Jennifer Winfield, Assistant United States
  Attorney.

                                                     /s/ Gregory N. Smith
